DETAILED ACTION
Status of the Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office action is issued in response to application, 16/280,535 filed on 02/20/2019. Claims 1-20 are presented for examination in the application.

Priority
Acknowledgement is made of applicant’s claim for domestic priority based on the application being a continuation of U.S. non-provisional application, 14/323,501, filed on 07//03/2014, which is a continuation of PCT/US13/76160 filed on 12/18/2013, which claims priority to provisional applications, 61/880,449, filed on 09/20/2013 and 61/738,703 filed on 12/18/2012.
Duplicate Claims

Applicant is advised that should claim 1 be found allowable, claim 14 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


For step 2A, the claim(s) recite(s) an abstract idea that is a method of organizing human activities (fundamental economic activity) and/or a mental process that can be performed in the human mind.  Using claim 1 as a representative example that is applicable to claims 8 and 14, the abstract idea is defined by the elements of:
receiving. . .a search query;
accessing. . ., a document corpus in response to receiving the search query;
displaying. . . a list of terms appearing in the patent-related document;
displaying. . . a graphical representation of a literal support status for each term within the list of terms, wherein the literal support status indicates literal support is or is not present within a specification of the patent-related document;
upon receiving. . . a selected term from the list of terms appearing in the specification of the patent-related document, accessing. . . a database . . . to determine a plurality of acceptable part name candidates;
paring. . .the plurality of acceptable part name candidates into a plurality of variants;
generating. . ., one or more variant suggestions related to the selected term from the plurality of variants and transmitting the one or more variant suggestions;
displaying. . .the one or more variant suggestions;
receiving one or more selected variant suggestions from the one or more variant suggestions;
associating the one or more selected variant suggestions with the selected term; and
displaying. . . a graphical representation of an association between the selected term and the one or more selected variant suggestions, wherein the association is indicative of non-literal support for the selected term, wherein a graphical interface presents, in an integrated single display adjacent to the patent related document, the graphical representation of the literal support status for each term within the list of terms, the one or more variant suggestions, and the graphical representation of the association between the selected term and the one or more selected variant suggestions.
The above limitations are reciting patent claim analysis, specifically evaluating patent term support in patent-related documents.  This is considered to be an abstract idea inasmuch as document analysis/patent term analysis to determine literal/non-literal support for patent terms is considered both fundamental economic or business practices. Therefore, the claims are considered to fall into the category of being an abstract idea that is a method of organizing human activities. Like series of steps for hedging risks in Bilski, the abstract idea here mitigates risks associated with patent documents, specifically infringement risks and/or written description risks.
This judicial exception is not integrated into a practical application (2nd prong of eligibility test for step 2A). Independent claims 1, 8 and 14, recite additional limitations that individually, and as a whole, do not integrate the abstract idea into a practical application because the claim limitations do not impose any meaningful limits on practicing the abstract idea. Stated differently, the claims do not (1) improve the a client device, a patent analyzing device and a graphical interface. These structural elements, when taken in combination with the functional elements of the claim, together do not offer “significantly more” than the abstract idea because the additional elements of the claim amount to the use of aa client device and a patent analyzing device for claims 1-20, that are simply being used as a tool to execute the abstract idea, see MPEP 2106.05(f). The claim is simply instructing one to practice the abstract idea by using computers such as the generically recited client device, patent analyzing device and graphical interface to collect, analyze and present information.  
With respect to the claimed additional elements, Applicant’s Specification discloses the following:
Clients 10, which are configured as computing devices, may each include one or more general purpose computers, mobile phones, or any handheld devices capable of communication over a network. Network 15 may include a local area network ("LAN"), a mobile communications network, a public service telephone network (PSTN) a personal area network (PAN), a metropolitan area network (MAN), a virtual private network (VPN), or other network that is a portion of a larger network or system of networks (e.g., an enterprise network). Network 15 may also include a wide area network (WAN), such as the Internet. Patent analyzing device 20 may include a plurality of servers and/or other networking devices. Clients 10 and patent analyzing device 20 may include TM, UnixTM,LinuxTM, Solar TM,  and Apple OS XTM. The choice of operating system, and even to the- 12 - Atty. Docket No.: LEN0065IA / 31547-565use of an operating system, is not critical to any embodiment. It should also be understood that embodiments described herein may be performed using a single client device without the use of a network or patent analyzing device. 


Spec. 41-43. Additionally, the Specification further describes the patent analyzing device and discloses the following:
As also illustrated in FIG. 2A, the patent analyzing device 20 may include a processor 230, input/output hardware 232, network interface hardware 234, a data storage component 236, and a memory component 240. The memory component 240 may be non- transitory computer readable memory. The memory component 240 may be configured as volatile and/or nonvolatile memory and, as such, may include random access memory (including SRAM, DRAM, and/or other types of random access memory), flash memory, registers, compact discs (CD), digital versatile discs (DVD), and/or other types of storage components. Additionally, the memory component 240 may be configured to as one or more logic modules, such as, for example, operating logic 244a, search logic 244b, document corpus logic 244c, parts index logic 244d, terms logic 244e, literal support logic 244f, and variant logic 244g (each of which may be embodied as a computer program, firmware, or hardware, as an example). A local interface 246 is also included in FIG. 2A and may be implemented as a bus or other interface to facilitate communication among the components of the patent analyzing device 20. It should be understood that the processor 230, memory component 240 and various logic modules such as 

The processor 230 may include any processing component(s) configured to receive and execute instructions (such as from the data storage component 236 and/or memory component 240). The input/output hardware 232 may include a monitor, keyboard, mouse, printer, camera, microphone, speaker, and/or other device for receiving, sending, and/or presenting data. The network interface hardware 234 may include any wired or wireless networking hardware, such as a modem, LAN port, wireless 'fidelity (Wi-Fi) card, WiMax card, mobile communications hardware, and/or other hardware for communicating with other networks and/or devices. 

Spec. 51-52. In view of Applicant’s specification, the broadest reasonable interpretation of the claimed “client device” and “patent analyzing device” reasonably may be determined to be generic, purely conventional additional elements.  Thus, claims 1, 8, and 14 do no more than require generic additional elements to perform generic computer functions, rather than improve computer capabilities. The GUI is described in the specification as a generic GUI that displays data and receives data input. Spec. 66. This recitation is a further attempt to link the execution of the abstract idea to computer implementation.
For step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not amount to more than simply instructing one to practice the abstract idea by using a generically client device and patent analyzing device to perform steps that define the abstract idea.  This does not render the claims as being eligible.  See MPEP 2106.05(f).  The rationale set forth for the 2nd prong of the eligibility test above is also applicable to 
For claims 2-7 and 9-13 and 15-20, the applicant recites further steps of displaying data, navigating presented data, paring data, displaying data which are  considered to be a further defining of the same abstract idea that was found for claim 1. No additional limitations are claimed that require additional consideration under the 2nd prong or for step 2B. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cooper, (2009/0070317), which describes providing automated support for analysis of patent claims in view of the specification and compared to prior art;
Ji et al., (US 8,285,714), which describes providing an query and searching for related words from data sources;
Martin et al., (US 2011/0055206), which describes systems for searching a corpus of documents and generating lists of related phrases;
Speier, (US 2007/0288256), which describes querying a term in a patent and retrieving data related to the term;
Speier, (US 2012/0259787), which describes creating patent claim matrix to analyzing non-literal infringement;
http://www.pattools.com/claimchart.html, (2010) which describes claim chart generation;
“Patent Attorney Creates Word Plugin for Patent Applications” retrieved from url:ipwatchdog.com (2009), which describes software for determining patent claim support in specification. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE MEYERS SHANKER whose telephone number is (571)270-5460.  The examiner can normally be reached on Monday and Tuesday 10:00am- 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JULIE MEYERS. SHANKER
Examiner
Art Unit 3689



/JULIE M SHANKER/Primary Examiner, Art Unit 3689